By the Court.
— There is a just debt due from the defendant Coulon, to the plaintiff, Maybin ; and therefore, so far as the court could lawfully act, *3001 tlley would be desirous to affirm the *report of the referees. Hence, •* we listened, with particular attention and favor, to the attempt of the plaintiff’s counsel to distinguish the origin of the sum reported, from the general mass of the illicit transaction. The attempt has not, however, been successful; so that we must decide the question on the principles of law, which are clearly established by the authorities that have been cited.
The positive provisions of the laws of the United States, respecting American registered vessels ; the national policy of our navigation system; good faith towards the belligerent powers; and the very foundations of morality ; have been violated in the course of the transaction, now exhibited to us. The act of the court is necessary to give effect to the report of the referees : but no court of justice of the United States can lend its aid, at any time, or in any degree, to recover a debt originating in a source so forbidden, so foul and so pernicious. The report cannot, therefore, be affirmed. (a)
Report set aside.

 It appeared, that one of the referees, upon discovering the illicit nature of the transaction, declined proceeding; hut was persuaded to resume the business of the reference, in consequence of an urgent letter from Maybin, appea'ing particularly to the sympathy and benevolence of the referee. One of Ooulon’s exceptions to this report, was pointed at this ex parte communication; and the court, in delivering their opinion upon the general question, stated, in strong terms, their disapprobation of one of the parties *261addressing the referees, by way of confidence or solicitation, pending the reference, though the letter should not contain any remarks on the merits of the controversy.